Citation Nr: 1544202	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a skin disorder (other than pseudofolliculitis and hidradenitis suppurativa), claimed as a rash of the lower body and upper extremities.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for residuals of a left eye injury.

5.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1985 to July 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for tinea pedis, a rash on the lower body and upper extremities, bilateral pes planus, residuals of a left eye injury, and slight scoliosis.  A claim for service connection for a left eye injury, lower back injury, bilateral pes planus, rash of the lower and upper extremities, and tinea pedis was received in November 2007.

The Veteran is already service connected for two skin disorders - pseudofolliculitis and hidradenitis suppurativa.  As such, to the extent that the Veteran is claiming service connection for an additional skin disorder (claimed as a rash of the lower body and upper extremities), manifestations of the already service-connected skin disorders cannot serve as the basis for an additional grant of service connection. 

The issues of service connection for a skin disorder, tinea pedis, residuals of a left eye injury, and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Preexisting bilateral pes planus was noted at service entry.

2.  The Veteran's preexisting bilateral pes planus did not permanently increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.303, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

With respect to the issue of service connection for bilateral pes planus, decided herein, in this case, the Veteran was provided notice in January 2008, prior to the initial adjudication of the claim in November 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claims.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and lay statements.  

The evidence of record indicates that the Veteran may have been awarded disability benefits by the Social Security Administration (SSA).  See August 2010 VA treatment record.  As will be discussed below, the Board finds that the weight of the evidence demonstrates that the Veteran had preexisting bilateral pes planus noted at service entry and the bilateral pes planus did not worsen in severity beyond its natural progression during service (a necessary element for service connection by aggravation under 38 C.F.R. § 3.306).  As the weight of the more contemporaneous and probative evidence is against a finding that bilateral pes planus permanently worsened "in" or "during" service, there is no reasonable possibility that post-service treatment records, including SSA disability records that would not include a retrospective aggravation opinion, could aid in substantiating the claim by showing worsening of the bilateral pes planus "in" or "during" service, but would only show the current degree of disability years after service.  Cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 
38 C.F.R. § 3.159(c)(2).  

Second, VA satisfied its duty to obtain a medical opinion when required.  In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).  

The Board finds that a VA examination opinion as to the theory of service connection on the basis of aggravation of the preexisting bilateral pes planus is not necessary for the disposition of this issue.  As will be discussed in detail below, the weight of the evidence demonstrates that the Veteran had preexisting bilateral pes planus noted at service entry and the bilateral pes planus did not worsen in severity beyond its natural progression during service (a necessary element under 38 C.F.R. § 3.306).  As the weight of the evidence is against a finding that bilateral pes planus permanently worsened during service, a VA examination could not provide the necessary link between the claimed bilateral pes planus and service.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).    

The Veteran was offered the opportunity to testify at a Board hearing, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.           § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection for Bilateral Pes Planus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran has been diagnosed with bilateral pes planus which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms or 38 C.F.R. § 3.307 for a disorder manifested to a degree of 10 percent disabling within one year from service separation do not apply.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.

The Veteran filed a claim for service connection for bilateral pes planus in November 2007.  The Veteran essentially contends that the bilateral pes planus was incurred during active service.  See January 2009 notice of disagreement.  The Veteran has not contended that the pes planus worsened in severity during service or reported seeking treatment or experiencing foot pain during service.  

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus.  In this case, the evidence shows that the Veteran had preexisting bilateral pes planus that was "noted" at entrance into service and that did not increase in severity during service.  

The February 1985 enlistment physical examination report notes that the Veteran's feet were clinically abnormal.  A diagnosis of pes planus that was mild and asymptomatic was rendered.  As the bilateral pes planus was "noted" at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's pre-existing bilateral pes planus was noted at the time of entry into service, service connection for bilateral pes planus may be granted only if it is shown that the bilateral pes planus worsened in severity beyond its natural progression during service, i.e., was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting bilateral pes planus is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the U.S. Court of Appeals for Veterans Claims (Court) held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting bilateral pes planus that was noted at entrance into service did not increase in severity during service.  Reviewing the evidence of record, the Board notes that the Veteran's only contention is that the bilateral pes planus was incurred during active service.  The Veteran has not contended that the pes planus worsened in severity during service or reported seeking treatment or experiencing foot pain during service.  

When compared with the February 1985 service enlistment physical report, on the June 1993 service separation physical examination report, the Veteran's feet were noted as clinically normal and the Veteran denied foot trouble on an associated report of medical history.  In addition to the lack of foot abnormalities noted at service separation, as some evidence of lack of worsening during service, the service treatment records contain no complaints or notation of pes planus symptomatology during service, or diagnosis or treatment of foot pain, or other relevant complaints or treatment of the feet other than a May 1986 notation of bilateral tenia pedis (a foot fungus) between the toes.  The Veteran has not alleged otherwise.  

The Board finds that the Veteran's in-service history of symptoms (i.e., denying foot pain) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation and for compensation purposes.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Further, the Veteran has not reported in-service injury to the feet, any instance of bilateral foot pain, or any impairment caused by pes planus during service nor any argument, other than one general statement that the bilateral pes planus was "incurred while [he] was on active duty," as to how the bilateral pes planus is related to active service or worsened in severity during active service.  

As the Veteran's bilateral pes planus was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no worsening of preexisting bilateral pes planus in or during service.  Because the evidence does not demonstrate worsening of bilateral pes planus during service, the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption of aggravation (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral pes planus that was noted upon service entrance did not increase in severity in or during service.  Specifically, the Board finds that the Veteran's pre-existing bilateral pes planus noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  

Because aggravation by service of the preexisting bilateral pes planus is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes planus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Service connection for bilateral pes planus is denied.


REMAND

Service Connection for a Skin Disorder, Tinea Pedis, and a Lumbar Spine Disorder

It appears that the Veteran has been awarded SSA disability benefits.  An August 2010 VA treatment record notes that the Veteran is receiving SSA disability benefits, but does not indicate what disabilities (service connected or otherwise) are the basis for these benefits.  A October 2010 VA examination report notes that the Veteran is currently disabled secondary to his back disability, which seems to indicate that the Veteran might have been awarded SSA disability benefits based on the claimed lumbar spine disorder, but this is not inherently clear from the evidence of record.  As the Board cannot determine the basis for the award from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the current issues (to include the claimed skin disorder and tinea pedis) on appeal.  Accordingly, a remand is necessary to obtain the SSA records.  See Golz, 590 F.3d 1317 (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).  

Next, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Review of the evidence of record reflects that VA treatment records dated after February 2011 have not been associated with the claims file.  The AOJ should attempt to obtain any outstanding treatment records related to the remaining issues on appeal. 

With respect to the issue of service connection for a lumbar spine disability, an October 2008 VA examination report notes, based on x-rays, a diagnosis of slight scoliosis of the spine.  The October 2008 VA examiner did not offer an opinion as to whether the lumbar spine scoliosis was incurred in or caused by active service.  Despite the lack of a nexus opinion, the November 2008 rating decision denied service connection for slight scoliosis on the basis that the condition is a congenital or developmental defect.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R.	 §§ 3.303(c), 4.9 (2015).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 and VAOPGCPREC 11-99.

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C.A. §§ 310, 331 (West 2014), and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th ed. 1974)). 

On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

A February 1985 enlistment physical examination report notes that the Veteran's spine was clinically normal.  The Veteran denied recurrent back pain on an associated report of medical history.  Review of the service treatment records reflects that the Veteran was repeatedly treated for back pain during service.  December 1986 service treatment records note that the Veteran reported low back pain following heavy lifting and assessed a muscle strain.  October 1991 service treatment records note that the Veteran reported low back pain that began three days prior.  The treatment record notes no history of back problems and an acute lumbosacral strain was assessed.  An October 1991 radiologic report of the lumbar spine notes curvature of the thoracolumbar spine, convex to the left, and that the curvature may be positional in natural.  No evidence of disc space pathology or fractures was noted and vertebral body height was well maintained.  

An October 1992 service treatment record notes that the Veteran reported low back pain for the previous five days that began during exercise.  A sacroiliac (SI) joint strain was assessed.  A May 1993 service treatment record notes that the Veteran injured his lower back the previous night lifting a heavy object and had difficulty sleeping secondary to pain.  The service treatment record notes that the Veteran had a previous history of low back pain and a diagnosis of mechanical low back pain.    

No VA or private medical report is of record with an etiology opinion that  specifically address the question of whether the Veteran's spine disorder was congenital and/or was caused by or aggravated by active service, including the question of whether there is evidence of a superimposed injury during service.  The Board finds that remand is required to obtain a medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.   


Service Connection for Residuals of a Left Eye Injury

An August 1987 service treatment record notes that the Veteran reported that a metal chip had entered his left eye and it felt like something was scratching his left eye for five days.  The service treatment record notes that physical examination revealed a metallic foreign body with rust ring in the left eye and that ointment and an eye patch were prescribed.

It is unclear from the evidence of record whether the Veteran has a current left eye disorder.  An August 2010 VA treatment record indicates that the Veteran may have a cataract in the left eye as well as that the Veteran noticed a loss of vision in the left eye since a piece of plastic hit the eye in 2008.  As there remains some question as to whether the Veteran has a current left eye disability, and whether any current left eye disability was incurred in or caused by service, to include the in-service left eye injury, the Board finds that a VA examination and opinion would assist in deciding the case.  Id.      

Accordingly, the issues of service connection for a skin disorder, tinea pedis, residuals of a left eye injury, and a lumbar spine disorder are REMANDED for the following action:

1.  Obtain from the SSA a copy of its decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.

2.  Obtain and associate with the record all outstanding VA treatment records pertaining to a skin disorder, tinea pedis, residuals of a left eye injury, and a lumbar spine disorder, specifically any records dated after February 2011.

3.  Schedule a VA examination(s) to assist in determining the nature and etiology of any current lumbar spine or left eye disorders.  The claims folder should be made available to the examiner.  The VA examiner should diagnosis all lumbar spine and left eye disabilities and then, based upon a review of all the record (including service treatment records, post-service VA and private treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale with respect to each diagnosed disability:

A)  Lumbar Spine Disorder

For each of the spine disabilities diagnosed, the VA examiner should state whether the Veteran's spine disabilities are acquired or congenital.  If a congenital disorder exists, the examiner should state whether it is a disease or defect.  (Note: A disease is capable of improvement or deterioration while a defect is static.)

If a congenital disease is present, is it at least as likely as not (50 percent or greater probability) that the congenital disease permanently worsened beyond the normal progress of the disease during the Veteran's active service?  In rendering the requested opinion, the VA examiner should note and discuss the findings of scoliosis and multiple in-service treatments for low back pain.

If a congenital defect including scoliosis is present, is it at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury during service that resulted in additional disability?

If an acquired (non-congenital) disorder exists, is it at least as likely as not (50 percent or greater probability) that any current lumbar spine disability was incurred in or caused by active service?  In rendering the requested opinion, the VA examiner should note and discuss the multiple in-service treatments for low back pain.

B)  Left Eye Disorder

Does the Veteran have a currently diagnosed left eye disability?  

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed left eye disability was incurred in or caused by active service?  The VA examiner should note and discuss the significance of the August 1987 service treatment record noting a metallic foreign body in the Veteran's left eye.

4.  Then, readjudicate the issues on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


